Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	This office action is a response to applicant’s communication submitted April 6, 2022, wherein claims 2, 4, 5, 8, and 10 are amended, claims 6, 7, and 16 are canceled, and new claim 18 is introduced.  This application is a continuation of US application 15/554738, now US patent 10821124, filed August 31, 2017, which is a national stage application of PCT/EP2016/054614, filed March 4, 2016, which claims benefit of foreign application EP15157724.4, filed March 5, 2015.
Claims 1-5, 8, 10, 14, and 18 are pending in this application.
Claims 1-5, 8, 10, 14, and 18 as amended are examined on the merits herein.

Withdrawn Rejections
Applicant’s amendment, submitted April 6, 2022, with respect to the rejection of claims 6 and 7 under 35 USC 112(d) for failing to further limit the base claim 2, has been fully considered and found to be persuasive to remove the rejection as claims 6 and 7 are canceled.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted April 6, 2022, with respect to the rejection of claims 2-8, 10, and 14 under 35 USC 103 for being obvious over Sprenger et al., has been fully considered and found to be persuasive to remove the rejection as claim 2 has been amended to require that the composition not include an N-acetylated oligosaccharide.

Applicant’s amendment, submitted April 6, 2022, with respect to the rejection of claims 2-8, 10, 14, and 16 under 35 USC 103 for being obvious over Ludwig et al., has been fully considered and found to be persuasive to remove the rejection as the claims have been amended to require that the infant have been delivered by C-section.  Therefore the rejection is withdrawn.

Applicant’s amendment necessitates the following new grounds of rejection:
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 8, 10, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ludwig et al. (PCT international publication WO2015/065194, reference of record in previous action) in view of Talachian et al. (Reference included with PTO-892)
	The claimed invention is directed to a method of treating colics in an infant or young child delivered by cesarean section comprising administering to the infant or young child a composition comprising at least one fucosylated oligosaccharide in a specific concentration.  Dependent claims 3-5 further define the fucosylated oligosaccharide as being 2’-fucosyllactose.  Dependent claims 6-8 further define the amount of the fucosylated oligosaccharide in the composition.  Dependent claim 10 further specifies that the composition contains a probiotic microorganism.  Dependent claim 14 further defines the composition as being in a particular physical form defined as one of a number of infant foods.  Dependent claim 16 further specifies that the composition does not include any N-acetylated oligosaccharides.
	Ludwig et al. discloses administering a partly fermented infant formula comprising nondigestible oligosaccharides to an infant to reduce the instance of colics and crying episodes. (p. 2 lines 6-29) In a further embodiment the composition contains the probiotic bacterium Streptococcus thermophilus, (p, 8 lines 19-25) as well as Bifidobacterium breve. (p. 1 lines 13-17) Nondigestible oligosaccharides are preferably selected from a group including various fucosylated oligosaccharides including 2’-fucosyllactose. (p. 11 lines 16-27) While a few of the oligosaccharides mentioned are N-acetylated (e.g. lacto-N-fucopentaose or disialyllacto-N-tetraose) the compositions does not require these oligosaccharides, nor are they particularly preferred, and most embodiments of these compositions would not include one of these oligosaccharides.  The disclosed infant formula comprises 0.5-20% total non-digestible oligosaccharide by dry weight, or 0.5-20g per 100g, which encompasses the ranges recited in claims 2 and 6-8.
While Ludwig et al. does not specifically recite the exact ranges of 0.5-1.05, 0.13-2.1, or 0.69-0.87 g/100g of the composition on a dry weight basis, as recited in independent claim 2 and dependent claims 6-8, these ranges fall within the broader range of 0.1-3 g/100g described by Sprenger et al.  According to MPEP 2144.05(I), when a claimed range overlaps or lies inside a range described in the prior art, a prima facie case of obviousness exists.  Furthermore while the preferred ranges described by Ludwig et al. (e.g. 2.0-7.5%) are higher than those recited in the present claims, Ludwig et al. discloses that the composition preferably includes two or more nondigestible oligosaccharides.  Therefore one of ordinary skill in the art would have understood that each individual oligosaccharide (e.g. 2’-fucosyllactose) would be present in an amount lower than the total range of 2.0-7.5%.
Ludwig et al. further does not specifically describe a method wherein the infant being treated was delivered by C-section.  However Talachian et al. discloses a study of a population of infants suffering from infantile colic. (p. 4662 right column second paragraph) A subset of the colicky group were delivered by cesarean section. (p. 4664 table 1)
It would have been obvious to one of ordinary skill in the art at the time of the invention to administer the fermented compositions described by Ludwig et al. to a colicky infant who had been delivered by C-section.  One of ordinary skill in the art would have seen the disclosure of Ludwig et al. as suggesting using this composition for treating any infant suffering from colic, including those born by C-section, which is a relatively large population of infants.  While Talachian does not specifically disclose an association between colic and cesarean delivery, such an association is not necessary for a finding of prima facie obviousness, and the facts of record do not support any conclusion that the claimed method is unexpectedly effective in treating colic in cesarean-delivered infants as opposed to vaginally delivered infants.
With respect to new claim 18, this claim requires that the fucosylated oligosaccharide be the only human milk oligosaccharide in the composition.  The discussion of oligosaccharides on pp. 11-12 of Ludwig does describe mixtures of multiple oligosaccharides as being preferred.  However, most of the oligosaccharides listed at the bottom of p. 11, as well as the preferred galacto- and fructo- oligosaccharides recited on p. 12 are not human milk oligosaccharides.  As is the case with N-acetylated oligosaccharides in particular, Ludwig does not particularly require or suggest that two or more of the oligosaccharides included be human milk oligosaccharides.  Therefore in practicing the invention described by Ludwig et al., one of ordinary skill in the art would have produced embodiments comprising both a fucosylated oligosaccharide such as fucosyllactose and another oligosaccharide such as galactooligosaccharide or fructooligosaccharide that is not a human milk oligosaccharide.
For these reasons the invention taken as a whole is prima facie obvious.

Conclusion
No claims are allowed in this action.  THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051. The examiner can normally be reached M-F 6am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC OLSON/               Primary Examiner, Art Unit 1623                                                                                                                                                                                         	4/27/2022